DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed March 17, 2021 is acknowledged and has been entered.  Claims 2, 3, 9-17, 19-21, 23-35, 37, 39, 43-45, 47, 48, 50-134, 136-138, 140-142, 144-156, and 161-288 have been canceled.    Claims 1, 7, 8, and 143 have been amended.  New claim 314 has been added.   Claims 1, 4-8, 18, 22, 36, 38, 40-42, 46, 49, 135, 139, 143, 157-160, and 289-314 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 308 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/899,738 (reference application). Although the claims at they both claim similar immunogenic compositions.
The instant application claim is directed to an immunogenic composition comprising capsular polysaccharide-carrier protein glycoconjugates from Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11 A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F: wherein each of the glycoconjugates comprises CRM197 carrier protein.
Claim 1 of 16/899738 is directed to an immunogenic composition comprising polysaccharide-protein conjugates and a physiologically acceptable vehicle, wherein each of the conjugates comprises a capsular polysaccharide from a different serotype of Streptococcus pneumoniae conjugated to a carrier protein, wherein the polysaccharide-protein conjugates consist of serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11 A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F, wherein the carrier protein is CRM197. 
Each of the claims also recites additional characteristics of serotype 15B, which are inherent and are described in both of the specification.   For example, “and wherein said serotype 15B capsular polysaccharide-carrier protein glycoconiugate comprises:
(a)    at least 0.1 mM acetate per mM serotype 15B capsular polysaccharide (see paragraph [0123]), and
(b)    less than 50% of free serotype 15B capsular polysaccharide compared to the total amount of serotype 15B capsular polysaccharide” from claim 1 of 16/899738.
Claim 308 depends from claim 1 of the instant claims: “a)    said serotype 15B capsular polysaccharide-carrier protein glycoconjugate has a 
(b)    the degree of conjugation of said serotype 15B capsular polysaccharide-carrier protein glycoconjugate is between 2 and 15 (see paragraph [0124]);
(c)    the ratio (w/w) of serotype 15B capsular polysaccharide to the carrier protein in said serotype 15B capsular polysaccharide-carrier protein glycoconjugate is between 0.5 and 3” (see paragraphs [0294]-[0296]).
It is noted that 16/899738 is a continuation of 15/286696 and have the same specification. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645